EXHIBIT 10.1
 
 
AMENDED AND RESTATED VOTING AND SUPPORT AGREEMENT
AMENDED AND RESTATED VOTING AND SUPPORT AGREEMENT, dated as of June 24, 2019
(this “Agreement”), by and among the stockholders listed on the signature
page(s) hereto (collectively, the “Stockholders” and each individually, a
“Stockholder”), Chapters Holdco Inc., a Delaware corporation (“Parent”), and,
solely for purposes of Sections 8 and 10 through 20 hereof, Barnes & Noble,
Inc., a Delaware corporation (the “Company”).  Capitalized terms used and not
otherwise defined herein shall have the respective meanings ascribed to them in
the Amended and Restated Merger Agreement (as defined below).
RECITALS
WHEREAS, as of the date hereof, each Stockholder is the record and beneficial
owner of the number of shares of Company Common Stock set forth opposite such
Stockholder’s name on Schedule A hereto (together with such additional shares of
Company Common Stock that become beneficially owned (within the meaning of Rule
13d−3 promulgated under the Exchange Act) by such Stockholder, whether upon the
exercise of options, conversion of convertible securities or otherwise, after
the date hereof until the Expiration Date, the “Subject Shares”);
WHEREAS, Parent, Merger Sub and the Company previously entered into an Agreement
and Plan of Merger (the “Original Merger Agreement”), dated as of June 6, 2019,
setting forth the terms and conditions upon which Parent would acquire the
Company pursuant to the merger of Merger Sub with and into the Company, with the
Company surviving as a wholly owned subsidiary of Parent (the “Long-Form
Merger”);
WHEREAS, pursuant to Section 5.17 of the Original Merger Agreement, Parent,
Merger Sub and the Company agreed, among other things, to use reasonable best
efforts to negotiate and enter into an amendment to the Original Merger
Agreement providing for (a) the consummation of the transactions contemplated by
the Original Merger Agreement through a tender offer and merger structure in
accordance with Section 251(h) of the General Corporation Law of the State of
Delaware (“DGCL”) in lieu of the Long-Form Merger and (b) other related changes
in furtherance of such structure;
WHEREAS, concurrently with the execution of this Agreement, Parent, Merger Sub
and the Company are entering into an amendment and restatement of the Original
Merger Agreement (the “Amended and Restated Merger Agreement”), pursuant to
which, among other things, the consummation of the transactions contemplated by
the Original Merger Agreement will be effected through a tender offer and merger
structure in accordance with Section 251(h) of the DGCL;
WHEREAS, the Board of Directors of the Company (upon the unanimous
recommendation of the Company Special Committee) has unanimously (i) determined
that the transactions contemplated by the Amended and Restated Merger Agreement,
including the Offer and the Merger, are fair to, and in the best interests of,
the Company and its stockholders, (ii) approved, declared advisable and adopted
the Amended and
 

--------------------------------------------------------------------------------

Restated Merger Agreement and the transactions contemplated thereby, including
the Offer and the Merger, (iii) resolved that the Amended and Restated Merger
Agreement and the Merger shall be governed by and effected under Section 251(h)
of the DGCL, and (iv) recommended that the Company Stockholders (other than
Parent and its Subsidiaries) accept the Offer and tender their shares of Company
Common Stock to Merger Sub in the Offer;
WHEREAS, concurrently with the execution and delivery of the Original Merger
Agreement, as a condition and inducement to the willingness of Parent and the
Company to enter into the Original Merger Agreement, the Significant Company
Stockholder entered into a Voting Agreement with Parent and the Company (the
“Original Voting Agreement”) pursuant to which, among other things, the
Significant Company Stockholder agreed to vote his shares of Company Common
Stock in favor of the transactions contemplated thereby, including the Long-Form
Merger; and
WHEREAS, as a condition and inducement to the willingness of Parent and the
Company to enter into the Amended and Restated Merger Agreement, Parent and the
Company have required that the Stockholders enter into an amendment and
restatement of the Original Voting Agreement, and the parties to the Original
Voting Agreement therefor desire to amend and restate the Original Voting
Agreement in its entirety as set forth herein, to induce Parent and the Company
to enter into the Amended and Restated Merger Agreement;
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
parties hereby agree, severally and not jointly, as follows:
1.          Agreement to Tender.  Subject to the terms of this Agreement, each
Stockholder agrees to tender or cause to be tendered in the Offer all of such
Stockholder’s Subject Shares pursuant to and in accordance with the terms of the
Offer, free and clear of all Encumbrances.  Without limiting the generality of
the foregoing, as promptly as practicable after, but in no event later than ten
(10) Business Days after, the commencement (within the meaning of Rule 14d‑2
under the Exchange Act) of the Offer, each Stockholder shall deliver or cause to
be delivered pursuant to the terms of the Offer (a) a letter of transmittal with
respect to all of such Stockholder’s Subject Shares complying with the terms of
the Offer, (b) a certificate representing all such Subject Shares that are
certificated or, in the case of a book-entry share of any uncertificated Subject
Shares, written instructions to such Stockholder’s broker, dealer or other
nominee that such Subject Shares be tendered, including a reference to this
Agreement, and requesting delivery of an “agent’s message” (or such other
evidence, if any, of transfer as the Paying Agent may reasonably request), and
(c) all other documents or instruments required to be delivered by other Company
Stockholders pursuant to the terms of the Offer.  Each Stockholder agrees that,
once any of such Stockholder’s Subject Shares are tendered, such Stockholder
shall not withdraw and shall cause not to be withdrawn such Subject Shares from
the Offer, unless and until this Agreement shall have been validly terminated in
accordance with Section 10.
 
2

--------------------------------------------------------------------------------

2.          Voting of Shares.  From the period commencing with the execution and
delivery of this Agreement and continuing until the Expiration Date at every
meeting of the stockholders of the Company called with respect to any of the
following, and at every adjournment or postponement thereof, and on every action
or approval by written consent of the stockholders of the Company with respect
to any of the following, each Stockholder shall vote, or cause to be voted the
Subject Shares that such Stockholder is entitled to vote, against any action or
agreement that would reasonably be expected to (A) result in a breach of any
covenant, representation or warranty or any other obligation or agreement of the
Company under the Amended and Restated Merger Agreement, or of any Stockholder
contained in this Agreement, or (B) result in any of the conditions to the
consummation of the Offer and Merger under the Amended and Restated Merger
Agreement not being fulfilled, or (C) impede, frustrate, interfere with, delay,
postpone or adversely affect the Offer or the Merger and the other transactions
contemplated by the Amended and Restated Merger Agreement.  Except as set forth
in this Section 2, nothing in this Agreement shall limit the right of any
Stockholder to vote in favor of, against or abstain with respect to any other
matters presented to the Company’s stockholders.
3.          Transfer of Shares.  Each Stockholder covenants and agrees that
during the period from the date of this Agreement through the Expiration Date,
such Stockholder will not, directly or indirectly, (i) transfer, assign, sell,
pledge, encumber, hypothecate or otherwise dispose (whether by sale,
liquidation, dissolution, dividend or distribution) of or consent to any of the
foregoing (“Transfer”), or cause to be Transferred, any of the Subject Shares,
(ii) deposit any of the Subject Shares into a voting trust or enter into a
voting agreement or arrangement with respect to the Subject Shares or grant any
proxy or power of attorney with respect thereto that is inconsistent with this
Agreement, (iii) enter into any contract, option or other arrangement or
undertaking with respect to the Transfer of any Subject Shares, or (iv) take any
other action, that would reasonably be expected to restrict, limit or interfere
with the performance of such Stockholder’s obligations hereunder.  The foregoing
restrictions on Transfers of Subject Shares shall not prohibit any such
Transfers by any Stockholder in connection with the transactions contemplated by
the Amended and Restated Merger Agreement.
4.          Acquisition Proposals.  Each Stockholder shall not and shall use its
reasonable best efforts to cause its Representatives not to, directly or
indirectly, (i) solicit, initiate, induce or knowingly facilitate or encourage
any inquiries or the making of any proposal or offer that constitutes or would
reasonably be expected to lead to an Alternative Transaction Proposal,
(ii) other than to inform any Person of the existence of the provisions
contained in this Section 4, enter into, continue or otherwise participate in
any discussions or negotiations regarding, or furnish to any Person any
information with respect to, or knowingly cooperate in
 
3

--------------------------------------------------------------------------------

any way that would otherwise reasonably be expected to lead to an Alternative
Transaction Proposal or (iii) approve or recommend, or make any public statement
approving or recommending, any inquiry, proposal or offer that constitutes or
would reasonably be expected to lead to an Alternative Transaction Proposal, and
no Stockholder shall, alone or together with any other Person, make an
Alternative Transaction Proposal.  If any Stockholder receives any inquiry or
proposal regarding any Alternative Transaction Proposal, such Stockholder shall
promptly inform Parent of such inquiry or proposal and the details thereof.
5.          Additional Covenants.
(a)          Further Assurances.  From time to time and without additional
consideration, each Stockholder shall (at such Stockholder’s sole cost and
expense) execute and deliver, or cause to be executed and delivered, such
additional instruments, and shall (at such Stockholder’s sole cost and expense)
take such further actions, as Parent may reasonably request for the purpose of
carrying out and furthering the intent of this Agreement.
(b)          Waiver of Appraisal Rights.  Each Stockholder hereby waives, to the
full extent of the law, and agrees not to assert any appraisal rights pursuant
to Section 262 of the DGCL or otherwise in connection with the Merger (unless
the Board of Directors of the Company has made a Company Adverse Recommendation
Change (that has not been rescinded or otherwise withdrawn)) with respect to any
and all Subject Shares held by the undersigned of record or beneficially owned.
(c)          Stock Dividends, etc.  In the event of a stock split, stock
dividend or distribution, or any change in the shares of Company Common Stock by
reason of any split-up, reverse stock split, recapitalization, combination,
reclassification, reincorporation, exchange of shares or the like, the terms
“shares of Company Common Stock” and “Subject Shares” shall be deemed to refer
to and include such shares as well as all such stock dividends and distributions
and any securities into which or for which any or all of such shares may be
changed or exchanged or which are received in such transaction.
(d)          Disclosure.  The Stockholders hereby authorize the Company and
Parent to publish and disclose in any announcement or disclosure required by the
SEC, including in the Schedule TO or Schedule 14D-9, the Stockholders’ identity
and ownership of the Stockholders’ Subject Shares and the nature of the
Stockholders’ obligations under this Agreement.
6.          Representations and Warranties of each Stockholder.  Each
Stockholder on its own behalf hereby represents and warrants to Parent and the
Company, severally and not jointly, with respect to such Stockholder and such
Stockholder’s ownership of the Subject Shares as follows:
 
4

--------------------------------------------------------------------------------

(a)          Authority.  Such Stockholder has all requisite power and authority
to enter into this Agreement and to consummate the transactions contemplated
hereby.  This Agreement has been duly authorized, executed and delivered by such
Stockholder and constitutes a valid and binding obligation of such Stockholder
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, rehabilitation, liquidation,
preferential transfer, moratorium and similar Laws now or hereafter affecting
creditors' rights generally and subject, as to enforceability, to general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).  If such Stockholder is a trust, no consent of
any beneficiary is required for the execution and delivery of this Agreement or
the consummation of the transactions contemplated hereby.  Other than as
provided in the Amended and Restated Merger Agreement and any filings by
Stockholder with the SEC, the execution, delivery and performance by such
Stockholder of this Agreement does not require any consent, approval,
authorization or permit of, action by, filing with or notification to any
Governmental Authority, other than any consent, approval, authorization, permit,
action, filing or notification the failure of which to make or obtain would not,
individually or in the aggregate, be reasonably expected to prevent or
materially delay the consummation of the Merger or such Stockholder’s ability to
observe and perform such Stockholder’s material obligations hereunder.
(b)          No Conflicts.  Neither the execution and delivery of this
Agreement, nor the consummation of the transactions contemplated hereby, nor
compliance with the terms hereof, will violate, conflict with or result in a
breach of, or constitute a default (with or without notice or lapse of time or
both) under any provision of, any trust agreement, loan or credit agreement,
note, bond, mortgage, indenture, lease or other agreement, instrument, permit,
concession, franchise, license, judgment, order, notice, decree, statute, law,
ordinance, rule or regulation applicable to such Stockholder or to such
Stockholder’s property or assets.
(c)          The Subject Shares.  Such Stockholder is the record and beneficial
owner of, and has good and marketable title to, the Subject Shares set forth
opposite such Stockholder’s name on Schedule A hereto, free and clear of any and
all security interests, liens, changes, encumbrances, equities, claims, options
or limitations of whatever nature and free of any other limitation or
restriction (including any restriction on the right to vote, sell or otherwise
dispose of such Subject Shares), other than any of the foregoing that would not
prevent or delay such Stockholder’s ability to perform such Stockholder’s
obligations hereunder.  Such Stockholder does not own, of record or
beneficially, any shares of capital stock of the Company other than the Subject
Shares set forth opposite such Stockholder’s name on Schedule A hereto (except
that such Stockholder may be deemed to beneficially own Subject Shares owned by
other Stockholders).  The Stockholders have, or will have at the time of the
Stockholders’ tender thereof in the Offer and at the time of any applicable
stockholder meeting, the sole right to dispose of or direct the disposition of,
or to vote or direct the vote of, as
 
5

--------------------------------------------------------------------------------

applicable, such Subject Shares (it being understood in the case of Stockholders
that are trusts, that the trustees thereof have the right to cause such
Stockholders to take such actions), and none of the Subject Shares is subject to
any agreement, arrangement or restriction with respect to the disposition or
voting of such Subject Shares that would prevent or delay a Stockholder’s
ability to perform its obligations hereunder.  There are no agreements or
arrangements of any kind, contingent or otherwise, obligating such Stockholder
to Transfer, or cause to be Transferred, any of the Subject Shares set forth
opposite such Stockholder’s name on Schedule A hereto and no Person has any
contractual or other right or obligation to purchase or otherwise acquire any of
such Subject Shares.
(d)          Reliance by Parent and the Company.  Such Stockholder understands
and acknowledges that each of Parent and the Company is entering into the
Amended and Restated Merger Agreement in reliance upon such Stockholder’s
execution and delivery of this Agreement.
(e)          Litigation.  As of the date hereof, to the knowledge of such
Stockholder, there is no Action pending or threatened against such Stockholder
that questions the validity of this Agreement or any action taken or to be taken
by such Stockholder in connection with this Agreement.
(f)          Finders Fees.  No broker, investment bank, financial advisor or
other person is entitled to any broker’s, finder’s, financial adviser’s or
similar fee or commission in connection with the transactions contemplated
hereby based upon arrangements made by or on behalf of such Stockholder.
7.          Representations and Warranties of Parent.  Parent represents and
warrants to the Company and the Stockholders as follows:  Parent is a
corporation duly incorporated, validly existing and in good standing under the
Laws of Delaware and has full corporate power and authority to execute and
deliver this Agreement and to consummate the transactions contemplated hereby. 
The execution and delivery of this Agreement and the Amended and Restated Merger
Agreement by Parent and the consummation of the transactions contemplated hereby
and thereby have been duly and validly authorized by the board of directors of
Parent, and no other corporate proceedings on the part of Parent are necessary
to authorize the execution, delivery and performance of this Agreement, the
Amended and Restated Merger Agreement by Parent and the consummation of the
transactions contemplated hereby and thereby.  Parent has duly and validly
executed this Agreement, and this Agreement constitutes a legal, valid and
binding obligation of Parent enforceable against Parent in accordance with its
terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, rehabilitation, liquidation, preferential transfer, moratorium
and other similar Laws now or hereafter affecting creditors’ rights generally
and subject, as to enforceability, to general equitable principles (regardless
of whether enforcement is sought in a proceeding in equity or at law).
 
6

--------------------------------------------------------------------------------

8.          Representations and Warranties of the Company.  The Company
represents and warrants to Parent and the Stockholders as follows:  The Company
is a Delaware corporation duly incorporated, validly existing and in good
standing under the Laws of the State of Delaware and has full corporate power
and authority to execute and deliver this Agreement.  The execution and delivery
of this Agreement have been duly and validly authorized by all necessary action
on the part of the Company, and no other corporate proceedings on the part of
the Company are necessary to authorize the execution, delivery and performance
of this Agreement.  The Company has duly and validly executed this Agreement,
and this Agreement constitutes a legal, valid and binding obligation of Parent
enforceable against the Company in accordance with its terms, subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
rehabilitation, liquidation, preferential transfer, moratorium and other similar
Laws now or hereafter affecting creditors’ rights generally and subject, as to
enforceability, to general equitable principles (regardless of whether
enforcement is sought in a proceeding in equity or at law).
9.          Stockholder Capacity.  No Person executing this Agreement who is or
becomes during the term hereof a director or officer of the Company shall be
deemed to make any agreement or understanding in this Agreement in such Person’s
capacity as a director or officer.  Each Stockholder is entering into this
Agreement solely in such Stockholder’s capacity as the record holder or
beneficial owner of Subject Shares and nothing herein shall limit or affect any
actions taken (or any failures to act) by a Stockholder in such Stockholder’s
capacity as a director or officer of the Company.
10.          Termination.  This Agreement shall automatically terminate without
further action upon the earliest to occur (the “Expiration Date”) of (i) the
Effective Time, (ii) the termination of the Amended and Restated Merger
Agreement in accordance with its terms and (iii) the written agreement of the
Stockholders, Parent and the Company to terminate this Agreement.
11.          Specific Performance.  Each Stockholder acknowledges and agrees
that (a) the covenants, obligations and agreements contained in this Agreement
relate to special, unique and extraordinary matters, (b) Parent and the Company
are relying on such covenants in connection with entering into the Amended and
Restated Merger Agreement and (c) a violation of any of the terms of such
covenants, obligations or agreements will cause Parent and the Company
irreparable damage for which they would not have any adequate remedy at Law and
for which monetary damages are not readily ascertainable.  Therefore, each
Stockholder agrees that each of Parent and the Company, as applicable, shall be
entitled to an injunction, restraining order or such other equitable relief
(without the requirement to post bond) as a court of competent jurisdiction may
deem necessary or appropriate to restrain such Stockholder from committing any
violation of such covenants, obligations or agreements.  These injunctive
remedies are cumulative.
 
7

--------------------------------------------------------------------------------

12.          Governing Law; Jurisdiction.
(a)          All disputes, claims or controversies arising out of or relating to
this Agreement, or the negotiation, validity or performance of this Agreement,
or the transactions contemplated hereby shall be governed by and construed in
accordance with the laws of the State of Delaware without regard to its rules of
conflict of laws.
(b)          Each of the parties hereto hereby (a) irrevocably and
unconditionally consents to submit itself to the sole and exclusive personal
jurisdiction of the Court of Chancery of the State of Delaware, or, if that
court does not have jurisdiction, the Superior Court of the State of Delaware
(or, if under applicable Law exclusive jurisdiction over such matter is vested
in the federal courts, any court of the United States located in the State of
Delaware) (collectively, the “Delaware Courts”) in connection with any dispute,
claim, or controversy arising out of or relating to this Agreement or the
transactions contemplated hereby, (b) waives any objection to the laying of
venue of any such litigation in any of the Delaware Courts, (c) agrees not to
plead or claim in any such court that such litigation brought therein has been
brought in an inconvenient forum and agrees not otherwise to attempt to deny or
defeat such personal jurisdiction or venue by motion or other request for leave
from any such court, and (d) agrees that it will not bring any action, suit, or
proceeding in connection with any dispute, claim, or controversy arising out of
or relating to this Agreement or the transactions contemplated hereby, in any
court or other tribunal, other than any of the Delaware Courts.  All actions and
proceedings arising out of or relating to this Agreement or the transactions
contemplated hereby shall be heard and determined in the Delaware Courts.  Each
of the parties hereto hereby irrevocably and unconditionally agrees that service
of process in connection with any dispute, claim, or controversy arising out of
or relating to this Agreement or the transactions contemplated hereby may be
made upon such party by prepaid certified or registered mail, with a validated
proof of mailing receipt constituting evidence of valid service, directed to
such party at the address specified in Section 16 hereof.  Service made in such
manner, to the fullest extent permitted by applicable Law, shall have the same
legal force and effect as if served upon such party personally within the State
of Delaware.  Nothing herein shall be deemed to limit or prohibit service of
process by any other manner as may be permitted by applicable Law.
13.          WAIVER OF JURY TRIAL EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THE ACTIONS OF THE COMPANY, PARENT OR MERGER
SUB IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT OF THIS
AGREEMENT.
 
8

--------------------------------------------------------------------------------

14.          Amendment, Waivers, etc.  Neither this Agreement nor any term
hereof may be amended or otherwise modified other than by an instrument in
writing signed by Parent, the Company and each of the Stockholders.  No
provision of this Agreement may be waived, discharged or terminated other than
by an instrument in writing signed by the party against whom the enforcement of
such waiver, discharge or termination is sought.  No failure or delay by any
party in exercising any right, power or privilege hereunder shall operate as a
waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.  Except as otherwise herein provided, the rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by Law.
15.          Assignment; No Third Party Beneficiaries.  This Agreement shall not
be assignable or otherwise transferable by a party without the prior written
consent of the other parties, and any attempt to so assign or otherwise transfer
this Agreement without such consent shall be void and of no effect.  This
Agreement shall be binding upon the respective heirs, successors, legal
representatives and permitted assigns of the parties hereto.  Nothing in this
Agreement shall be construed as giving any Person, other than the parties hereto
and their heirs, successors, legal representatives and permitted assigns, any
right, remedy or claim under or in respect of this Agreement or any provision
hereof.
16.          Notices.  All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be deemed
given (a) on the date of delivery if delivered personally or sent via e-mail or
(b) on the first Business Day following the date of dispatch if sent by a
nationally recognized overnight courier (providing proof of delivery), in each
case to the parties at the following addresses (or at such other address for a
party as shall be specified by like notice); provided, that should any such
delivery be made by e-mail, the sender shall also send a copy of the information
so delivered on or before the next Business Day by a nationally recognized
overnight courier:

(A)
if to Parent to:

 
c/o Elliott Management Corporation
 
40 West 57th Street
 
New York, New York 10019
  Attention: 
Elliot Greenberg
  Email: 
egreenberg@elliottmgmt.com
   

 
9

--------------------------------------------------------------------------------

 

  with a copy (which shall not constitute notice) to:   
 
 
Debevoise & Plimpton LLP
 
919 Third Avenue
 
New York, NY 10022
  Attention: 
Jeffrey J. Rosen
Michael A. Diz
  Email: 
jrosen@debevoise.com
madiz@debevoise.com

(B)
if to the Company to:

 
Barnes & Noble, Inc.
  122 Fifth Avenue     New York, NY 10011     Attention:  Brad Feuer, Vice
President and General Counsel    
Allen Lindstrom, Chief Financial Officer and Executive
Vice President
  Email:  bfeuer@bn.com     alindstrom@bn.com

  with a copy (which shall not constitute notice) to:   
 
 
Baker Botts L.L.P.
 
30 Rockefeller Plaza
 
New York, New York 10112
  Attention: 
Renee Wilm
Mollie Duckworth
  Email: 
renee.wilm@bakerbotts.com
mollie.duckworth@bakerbotts.com

(C)
if to any Stockholder to:

 
The Riggio Family Office
  122 Fifth Avenue, 10th Floor   New York, New York 10011   Attention:  Maria
Florez   Email:  mflorez@lremllc.com

 
10

--------------------------------------------------------------------------------

  with a copy (which shall not constitute notice) to:  
 
 
Bryan Cave Leighton Paisner LLP
 
1290 Avenue of the Americas
 
New York, New York 10104
  Attention: 
Kenneth L. Henderson
Jay M. Dorman
  Email: 
kenneth.henderson@bclplaw.com
jmdorman@bclplaw.com

  
Any party to this Agreement may notify any other party of any changes to the
address or any of the other details specified in this paragraph; provided that
such notification shall only be effective on the date specified in such notice
or two (2) Business Days after the notice is given, whichever is later. 
Rejection or other refusal to accept or the inability to deliver because of
changed address of which no notice was given shall be deemed to be receipt of
the notice as of the date of such rejection, refusal or inability to deliver.
17.          Severability.  If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of Law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect, insofar as the foregoing can be accomplished
without materially affecting the economic benefits anticipated by the parties to
this Agreement.  Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible to the fullest extent permitted by
applicable Law in an acceptable manner to the end that the transactions
contemplated hereby are fulfilled to the greatest extent possible.
18.          Entire Agreement.  This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior agreements and understandings between the parties with respect thereto. 
No addition to or modification of any provision of this Agreement shall be
binding upon either party unless made in writing and signed by both parties.
19.          Section Headings.  The article and section headings of this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.
20.          Counterparts.  This Agreement may be executed in any number of
counterparts, each such counterpart being deemed to be an original instrument,
and all such counterparts shall together constitute the same agreement.
[Remainder of page intentionally left blank]
 
11

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 
CHAPTERS HOLDCO INC.
                     
 
By:
/s/ Elliot Greenberg     Name:  Elliot Greenberg        Title:  Vice President
and Secretary            

 
 
SIGNATURE PAGE TO VOTING AND SUPPORT AGREEMENT

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

  /s/ Leonard Riggio    
LEONARD RIGGIO 
                /s/ Louise Riggio     LOUISE RIGGIO                 
LRBKS HOLDINGS, INC.
                 
 
By:
/s/ Leonard Riggio     Name: Leonard Riggio       Title: 
President
                    THE RIGGIO FOUNDATION                     By:  /s/ Leonard
Riggio      Name:  Leonard Riggio       Title: 
Trustee
 



 
SIGNATURE PAGE TO VOTING AND SUPPORT AGREEMENT

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 
BARNES & NOBLE, INC., solely for the purposes
of Sections 8 and 10 through 20 hereof,
                     
 
By:
/s/ Bradley A. Feuer
      Name:
Bradley A. Feuer
      Title: 
Vice President, General Counsel & Corporate Secretary
           




 
SIGNATURE PAGE TO VOTING AND SUPPORT AGREEMENT

--------------------------------------------------------------------------------

SCHEDULE A

 
Name of Stockholder
Number of Shares
Leonard Riggio
5,794,491
Louise Riggio*
0
LRBKS Holdings, Inc.**
2,316,668
The Riggio Foundation***
5,940,973





*
No shares directly owned.

**
Owned 50% each by Leonard Riggio and Louise Riggio.

***
Leonard and Louise Riggio are co-trustees.

 

 
 

--------------------------------------------------------------------------------